        Case 3:20-cv-05263-TKW-EMT Document 23 Filed 10/09/20 Page 1 of 2



                                                                                           Page 1 of 2

                     UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                              PENSACOLA DIVISION

HENRY CONNER,
    Plaintiff,

v.                                                          Case No.: 3:20cv5263/TKW/EMT

CENTURION OF FLORIDA, LLC, and
MHM HEALTH PROFESSIONALS, LLC
f/k/a MHM HEALTH PROFESSIONALS, INC.,
       Defendants.
________________________________________/

                                              ORDER
         This matter is before the court on Defendants’ Notice Regarding Motion to

Compel and Request to Conduct Additional Discovery Beyond the Discovery

Deadline (Notice) (ECF No. 22). In the Notice, Defendants represent that the

parties have resolved the outstanding discovery disputes, at least in part by Plaintiff

withdrawing objections to certain discovery requests and agreeing to provide

additional information and produce additional documents, including documents he

intends to obtain from his current employer and medical/mental health care

providers.1 Defendants maintain that during Plaintiff’s September 30 deposition,

they learned new information regarding Plaintiff’s mitigation efforts and

1
    It is not clear by what date Plaintiff has agreed to supplement his discovery responses.

Case No. 3:20cv5263/TWK/EMT
      Case 3:20-cv-05263-TKW-EMT Document 23 Filed 10/09/20 Page 2 of 2



                                                                              Page 2 of 2

medical/mental health treatment.      After Plaintiff supplements his interrogatory

responses, therefore, Defendants intend to serve subpoenas on Plaintiff’s prospective

employers (including one from which Plaintiff testified during his deposition he

received an offer) and Plaintiff’s medical/mental health providers. Defendants

request that they be allowed to do so beyond the October 15 discovery deadline.

Although there is no Rule 7.1 certificate regarding Defendants’ request to serve

subpoenas beyond the discovery deadline, the undersigned assumes, based on the

representations set forth in the Notice, that Plaintiff has no objection to the request.

Defendants’ request thus will be granted.

       Accordingly, it is ORDERED:

       1.     The hearing scheduled in this matter for October 14, 2020, at 2:00 P.M.

(Central) is CANCELLED.

       2.     The discovery deadline is extended for a period of thirty days for the

limited purpose of Defendants serving the subpoenas described in the Notice.

       DONE AND ORDERED this 9th day of October 2020.



                                 /s/ Elizabeth M. Timothy
                                 ELIZABETH M. TIMOTHY
                                 CHIEF UNITED STATES MAGISTRATE JUDGE



Case No. 3:20cv5263/TWK/EMT
